Jf n tbe Wniteb
                            O G\NAl   ~tates
                               addition, plaintiff appears to seek to transfer a criminal matter to this Court and to challenge the
constitutionality of the Judiciary Act. Compl. at 4, 6-7.

        When plaintiff filed her complaint, she failed to comply with several of the Rules of this
Court regarding the filing of pleadings. Specifically, plaintiffs complaint has not been properly
captioned or signed, and the compliant was not accompanied by either the required filing fee or
an application to proceed without prepayment of fees. Consequently, on June 16, 2015, the
Court entered an Order instructing plaintiff to cure these defects by July 15, 2015. See Order,
June 16, 2015. The Court's Order also stated that, should plaintiff fail to cure the defects by that
date, the Court would dismiss her complaint. Id.

        Rule 41 (b) of the Rules of the United States Court of Federal Claims ("RCFC") provides
in pertinent part that:

                If the plaintiff fails to prosecute or to comply with these
                rules or a court order, the court may dismiss on its own
                motion .... Unless the dismissal order states otherwise, a
                dismissal under this subdivision (b) .. . operates as an
                adjudication of the merits.
RCFC 41 (b). Plaintiff has not corrected the defects in her complaint, nor has plaintiff submitted
the required filing fee or motion to waive the filing fee, as required by the Court's June 16, 2015
Order. Because plaintiff has failed to comply with the Court's Order, the Court dismisses her
complaint pursuant to RCFC 41(b).

        For the foregoing reasons, the Court DISMISSES plaintiffs complaint.

        The Clerk's Office is directed to ENTER final judgment in favor of defendant
DISMISSING the complaint. No costs.

        IT IS SO ORDERED.




                                                  2